Judgment dismissing complaint reversed on the law and a new trial granted, costs to the appellant to abide the event, payable out of the estate. Plaintiff made out *837a prima facie case which required a submission to the jury. The general rule as to the weight and quality of evidence is no different in the present case from that obtaining generally in civil cases. (McKeon v. Van Slyck, 223 N. Y. 392; Ward v. N. Y. Life Ins. Co., 225 id. 314; Matter of Sherman, 227 id. 350.) Lazansky, P. J., Kapper, Hagarty, Carswell and Davis, JJ., concur.